Title: To James Madison from Andrew Ellicott, 1 December 1803
From: Ellicott, Andrew
To: Madison, James



Dear Sir
Lancaster December 1st. 1803
I am one of those unfortunate persons, who have approved of the conduct of Govr. Mc.Kean, in negativing some bills last winter, and of Mr. Jefferson, in making no more removals from office in this state. This has brought upon me the vengeance of Mr. Duane, Docr. Lieb, and Mr. S. Bryon, who for the purpose of injuring me to the extent of their power, I have been told are getting papers out of your offices. I have no objection to any of them being made public which I have had an opportunity of meeting, but there may be many which I have never heard of: the propriety of giving immediate publicity to such may be doubtful. I have the honour to be with great esteem your friend and Hbe Servt.
Andw. Ellicott.
 

   
   FC (DLC: Ellicott Papers).



   
   Ellicott probably referred to McKean’s vetoes in December 1802 and March 1803 of bills intended to reform the legal processes for the collection of debts in Pennsylvania (Rowe, Thomas McKean, pp. 333–35).



   
   For Ellicott’s support of McKean in his disagreement with Philadelphia Aurora General Advertiser editor William Duane and other Pennsylvania Republicans, see ibid., pp. 344–45.


